NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
SYLVESTER GRANDBERRY,
Petition.er,
V.
DEPARTMENT OF HOMELAND SECURITY,
Respondent.
2010-3091
Petition for review of the Merit Systems Protection
B0ard in consolidated case nos. DE3443060300-B-2 and
DE4324090104-I-1.
ON MOTION
ORDER
Counsel for the petitioner submits two motions for
leave to withdraw Separat;e1y, Sylvester Grandberry
moves for leave to participate in oral argument pro se.
Upon consideration thereof,
IT ls ORDERED THAT:
(1) The motions for leave to withdraw are granted

GRANDBERRY V. DHS 2
(2) Grandberry’s motion for oral argument is deferred
for consideration by the merits panel assigned to decide
this case.
(3) A copy of Grandberry’s motion and this order shall
be transmitted to the merits panel assigned to decide this
case.
FOR THE COURT
3EP 1 5 2919 /S/ Jan H@rba1y
Date J an Horbaly
Clerk
cc: Robert P. St0ne, Esq.
Sylvester Grandberry
scott D' A“S"in= ES‘1' u.s. counfi)'FzAr'>’PzALs ron
820 meFsnenA1.c:ncu1r
SEP 1 5 2010
.|AN HORBALY
Cl.ERK